United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     July 20, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 07-30005
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KEVIN LEE JOHNSON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:06-CR-50005-2
                       --------------------

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kevin Lee Johnson appeals his jury conviction and concurrent

300-month sentences for conspiracy to distribute cocaine base and

distribution of cocaine base.   Johnson contends that the evidence

introduced at trial was insufficient to establish his guilt

beyond a reasonable doubt as to either count.

     We review de novo the district court’s denial of a judgment

of acquittal and apply the same standard as in a general review

of the sufficiency of the evidence.     See United States v. Payne,

99 F.3d 1273, 1278 (5th Cir. 1996).    We must determine “whether

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 07-30005
                                 -2-

viewing the evidence and the inferences therefrom ‘in a light

most favorable to the jury’s guilty verdicts, a rational trier of

fact could have found [Johnson] guilty beyond a reasonable

doubt.’”    Id. (citation omitted).   “[A] guilty verdict may be

supported only by the uncorroborated testimony of a

coconspirator, even if the witness is interested due to a plea

bargain of promise of leniency, unless the testimony is

incredible or insubstantial on its face.”     Id. (citation

omitted).

     The evidence established that Johnson conspired with Clinton

Kinsey to distribute crack cocaine to an undercover police

officer with the Bossier City Police Department.    The evidence

proved Johnson’s knowledge of the offenses, his intent to

participate in the conspiracy, and that Johnson committed acts in

furtherance of the conspiracy.   The evidence further proved that

Johnson distributed crack cocaine.    Therefore, Johnson’s

insufficiency-of-the-evidence claim is unavailing.     See id.

     The judgment of the district court is AFFIRMED.